Citation Nr: 0633701	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for Bell's palsy 
with involvement of the 9th and 10th cranial nerves, neck 
pain, dysarthria, neuritis, dysphagia, and visual problems, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1988 to November 
1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this case in January 2004 for procedural and 
evidentiary considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.  

The Board further notes that at the time this matter was 
previously before the Board, the issues on appeal also 
included entitlement to service connection for mental and 
cognitive deficits.  However, since the regional office (RO) 
subsequently granted service connection for major depressive 
and generalized anxiety disorders, the Board finds that this 
claim has been granted and is no longer a matter for current 
appellate review.  The Board further notes that as there is 
no indication that the veteran has filed a notice of 
disagreement with the ratings assigned for her recently 
service-connected major depressive and anxiety disorders, 
tinnitus, and fibromyalgia, the Board finds that the 
appropriateness of the ratings assigned is also not a matter 
for current appellate consideration.  

The Board also notes that in her original claim on appeal, 
the veteran sought a compensable rating for her service-
connected migraine headaches.  Thereafter, an April 2002 
rating action increased the rating for this disability to 30 
percent, effective from May 2000.  The veteran has continued 
her appeal.


FINDINGS OF FACT

1.  The veteran's migraine headaches have been manifested by 
symptoms of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

2.  The veteran's Bell's palsy is manifested by weakness of 
the 7th cranial nerve on the left with weakness of the left 
side of the face including the muscles of mastication on the 
left; the 9th and 10th cranial nerves, neck pain are intact 
and no residual visual problems have been identified; more 
than incomplete, moderate nerve paralysis has not been 
identified.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
service-connected migraine headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2006).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected Bell's palsy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate her increased rating claims.  

First, prior to the readjudication of her claim for an 
increased rating for migraine headaches in April 2002, the 
veteran was provided with VCAA notice letters in June and 
November 2001 that outlined the evidence necessary to 
substantiate a claim for increased rating, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A similar letter was also 
again provided in September 2002.  Id.  

Thereafter, following the Board's remand in January 2004, the 
veteran was provided with a January 2004 letter which again 
provided notice of the evidence necessary to substantiate a 
claim for increased rating, and the respective obligations of 
VA and the veteran in obtaining such evidence.  Id.  This 
last letter was also followed by subsequent readjudication of 
the claims pursuant to Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Although the VCAA notice letters of June 2001, November 2001, 
September 2002, and January 2004 did not specifically request 
that the appellant provide any evidence in the appellant's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of her claims.

Finally, to the extent (and only to this extent) that the 
Board has granted a 50 percent rating for the veteran's 
service-connected migraine headaches, any failure to develop 
this claim under the VCAA cannot be considered prejudicial to 
the veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Migraine Headaches

Background

The history of this disability shows that service connection 
for migraine headaches was originally established by a March 
1998 rating action and assigned a noncompensable rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), effective 
from November 1997.  

A VA treatment record from May 2000 reflects that the veteran 
reported headaches at the rate of once/twice a month.  No 
visual loss was reported.  

A private medical report from July 2000 reflects that the 
veteran reported headaches at the rate of two to three times 
per month.  

Private medical records from August 2000 reflect that the 
veteran's migraines were increasing in frequency and 
associated with recurrent episodes of left hemiparesis.  The 
veteran reported that her headaches occurred almost on a 
daily basis, especially with stress.  

VA neurological examination in September 2000 revealed that 
the veteran related some improvement with her migraines since  
recent surgery to repair an aneurysm.  

In January 2001, however, the veteran reported frequent 
headaches that caused her to be extremely fatigued.  

A VA outpatient medical progress note from May 2001 reflects 
that the veteran had progressive problems with headache and 
left-sided weakness dating back to 1992, and that since her 
two craniotomies in August 2000, she had experienced more 
frequent and severe headaches which were painfully 
incapacitating for hours when they occurred.  

A VA medical statement from July 2001 reflects that the 
veteran had received no relief of her headaches from a recent 
surgical procedure, which were noted to be quite debilitating 
and occurring on almost a daily basis.

A private medical statement from October 2001 reflects that 
the veteran's headaches reportedly impaired her ability to 
work or continue her college education.

A VA treatment record from June 2002 reflects that the 
veteran reported headaches at the rate of 2 per week that 
varied in intensity.  When having these headaches, the 
veteran would seek out a quiet, dark room.

A private medical statement, dated in August 2002, reflects 
the opinion that the veteran's migraine headaches were 
unusual in that they caused weakness on the left side and in 
her face.  

A VA treatment record from October 2001 reflects an 
assessment of daily headaches.  Another entry for this month 
reflects that the headaches required the veteran to lie down 
in a dark room with an ice pack on her head.  

A VA treatment record from January 2002 reflects that current 
headaches were believed by the veteran to have a major stress 
component. 

A VA medical statement from September 2002 reflects the 
opinion that the veteran had facial weakness due to 
incomplete paralysis of the 7th cranial nerve (facial nerve), 
and that she had severe incapacitating cluster type headaches 
that were frequent and prolonged, producing economic 
inadaptability.  

A private progress note from September 2003 reflects that the 
veteran reported severe headaches occurring two times per 
week.

VA examination in September 2005 revealed that the veteran 
currently complained of headaches at the rate of 
approximately two severe headaches per month.  They were also 
noted to be incapacitating and that they required her to 
leave work, go home, and get rest.  They reportedly were 
completely limiting, and would last from six to seven hours, 
and possibly the whole day.  She did not take medication.  In 
his assessment, the examiner noted that the veteran 
complained of having two headaches per month which were 
incapacitating and was unable to continue her daily 
activities.  The examiner did not dispute this statement.


Rating Criteria and Analysis

The veteran's migraine headaches are appropriately rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), which 
provides a 10 percent rating for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, a 30 percent rating for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent rating for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The medical evidence of record since 2000 reflects that the 
veteran has consistently reported frequent and incapacitating 
headaches, most recently at the rate of two severe headaches 
per month.  There is also evidence that the headaches have 
been even more frequent, with severe headaches occurring two 
times per week in September 2003, daily in July and October 
2001, and two per week in June 2002.  In addition, there is 
an opinion from a VA physician in September 2002 that opined 
that the veteran had severe incapacitating cluster type 
headaches that were frequent and prolonged, producing 
economic inadaptability, and there is no medical opinion that 
contradicts the opinion of this physician.  In fact, in his 
assessment in September 2005, the VA examiner noted that the 
veteran complained of having two headaches per month which 
were incapacitating and prevented her from continuing her 
daily activities, and he did not dispute her assertions.  

Consequently, as a result of a lack of evidence to the 
contrary, and giving the veteran the benefit of the doubt, 
the Board will find that the veteran meets the criteria for 
the maximum 50 percent rating provided under Diagnostic Code 
8100.  


III.  Bell's Palsy 

Background

The history of this disability shows that service connection 
for Bell's palsy with involvement of the 9th and 10th cranial 
nerves, neck pain, mild dysarthria, neuritis, mild dysphagia, 
and visual problems was also originally established by the 
March 1998 rating action, at which time a 10 percent rating 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2006).

A VA treatment record from November 1999 reflects an 
assessment of seventh nerve paralysis.

VA neurological examination in September 2000 revealed an 
assessment of mild chronic left face and arm motor deficits.

A VA treatment record from September 2002 notes that the 
veteran reported definite worsening in the drooping on the 
left side of her face, drooling, and the symptoms down the 
left arm, which was confusing to the examining physician.  
Examination at this time did reveal an obvious left-sided 
facial droop.

VA ophthalmological examination in September 2004 revealed 
the physician's opinion that the veteran had no residual 
visual problems from her episode of Bell's palsy in the past.  
The examiner did note several small hypopigmented lesions in 
the inferior periphery of the retina bilaterally that were 
found to be of uncertain significance.

The October 2004 VA mental disorders examiner reported that 
he noted some residual weakness of the left facial and eye 
muscles.

VA examination in November 2004 revealed that the veteran 
reported continued difficulties with weakness on the left 
side of her face.  In addition, she reported dysarthria, 
dysphagia, and pain and spasms on the left side.  
Neurological examination revealed weakness on the left side 
of the face at the eyebrow, nose, and lip, although she was 
noted to have movement of all branches.  Cranial nerves XI 
and XII were intact bilaterally and muscles of mastication 
were weak on the left side.  The assessment included cranial 
nerve VII paresis.  The examiner further commented that the 
veteran demonstrated weakness of the cranial nerve VII on the 
left, and that an abnormal stapedial reflex and some 
dysfunction of nerve VIII demonstrated a central etiology.  
While the examiner noted the veteran's complaints of 
dysarthria and dysphagia, she found that nerves IX, X, and XI 
appeared to be intact.  


Rating Criteria and Analysis

The Board first notes that Bell's palsy is a paralysis of 
facial muscles caused by a dysfunction of the seventh cranial 
nerve.  See Stedman's Medical Dictionary 1301 (27th ed. 
2000).  Disability ratings for nerve impairment are based on 
the proportion of impairment of motor, sensory, or mental 
function.  38 C.F.R. § 4.120 (2006).  The disability ratings 
for cranial nerve impairment are based on whether there is 
complete or incomplete paralysis of the particular nerve.  
Paralysis of the seventh cranial nerve is specifically rated 
under 38 CF.R. § 4.124a, Diagnostic Code 8207.  Ratings are 
as follows: "moderate incomplete paralysis" is rated as 10 
percent disabling (the veteran's current rating); "severe 
incomplete paralysis" is rated as 20 percent disabling; and 
"complete paralysis" is rated as 30 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8207 (2006).

Other pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2006).

The Board finds that the evidence of record does not 
establish disability in excess of the current 10 percent 
rating under Diagnostic Code 8207.  Specifically, the recent 
VA eye examiner found no current visual disability related to 
the veteran's past episodes of Bell's palsy, and while the 
November 2004 VA examiner found weakness on the left side at 
the eyebrow, nose, and lip due to paresis of the VII nerve, 
she otherwise noted that the veteran had movement of all 
branches.  The November 2004 VA examiner also noted that 
cranial nerves IX and X appeared to be intact.  Accordingly, 
although there is evidence of obvious left-sided facial droop 
in September 2002, since it was not noted as severe at that 
time and severe nerve impairment was not noted on examination 
in November 2004, the Board finds that there are no findings 
or opinions consistent with either severe incomplete 
paralysis or complete paralysis as would be required for a 
rating in excess of 10 percent.

As was also noted earlier, the ratings assigned for 
disabilities recently service-connected as secondary to this 
service-connected disability are not subject to current 
appellate review.

In short, based on the medical evidence of record, the Board 
finds that the veteran's symptoms are of the type and degree 
contemplated under Diagnostic Code 8207 for not more than a 
10 percent rating, and that a preponderance of the evidence 
is against an increased rating.


ORDER

Entitlement to a 50 percent rating for service-connected 
migraine headaches is granted, subject to regulations 
governing awards of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of Bell's palsy is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


